              Case 2:19-cr-00159-MCE Document 93 Filed 09/23/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00159-MCE
11
                                  Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
12                                                      IN GOVERNMENT’S NOTICE
                            v.
13
     FRANCISCO GOMEZ-SANCHEZ,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

18 Request to Seal, IT IS HEREBY ORDERED that the government’s four page document pertaining to

19 defendant FRANCISCO GOMEZ-SANCHEZ, and government’s Request to Seal shall be SEALED

20 until further order of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and

22 counsel for the defendant.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
              Case 2:19-cr-00159-MCE Document 93 Filed 09/23/20 Page 2 of 2

 1          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

 2 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

 3 the government’s request, sealing the government’s motion serves a compelling interest. The Court

 4 further finds that, in the absence of closure, the compelling interests identified by the government would

 5 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

 6 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 7 interests identified by the government.

 8          IT IS SO ORDERED.

 9 Dated: September 22, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
30    GOVERNMENT’S NOTICE
